 1   Martin I. Aarons, Esq. (SBN 233879)
 2
     Shannon H.P. Ward, Esq. (SBN 308280)
     THE AARONS LAW FIRM
 3   A Professional Corporation
     1600 Ventura Boulevard, Suite 850
 4   Telephone: (818) 794-9250
     Facsimile: (818) 302-2072
 5
     Email:     Martin@aaronslawfirm.com
 6              Shannon@aaronslawfirm.com

 7   ELIZABETH A. BROWN (SB# 235429)
     JENNIFER SVANFELDT (SB# 233248)
 8   KACIE L. MANISCO (SB# 294242)
 9   lisabrown@gbgllp.com
     jensvanfeldt@gbgllp.com
10   kaciemanisco@gbgllp.com
     GBG LLP
11   633 West 5th Street, Suite 3330
     Los Angeles, CA 90071
12   Telephone: (213) 358-2810
13   Facsimile: (213) 995-6382
14   Attorneys for Defendant
     AT&T MOBILITY SERVICES LLC
15

16
                                 UNITED STATES DISTRICT COURT
17
                             CENTRAL DISTRICT OF CALIFORNIA
18

19   CANDACE LEWIS,                            Case No. 2:19-cv-08392-SVW (PJWx)
20                  Plaintiff,                 STIPULATED PROTECTIVE
21                                             ORDER
             vs.
22
     AT&T MOBILITY SERVICES LLC,
23   and DOES 1 through 10, inclusive,         Judge:     Hon. Stephen V. Wilson
                                               Courtroom: 10A
24                 Defendants.
25

26

27

28
     Case No. 2:19-cv-08392-SVW (PJWx)            [PROPOSED] STIPULATED PROTECTIVE ORDER
     88730097.1
 1   1.      INTRODUCTION
 2           1.1    PURPOSES AND LIMITATIONS
 3           Discovery in this action is likely to involve production of confidential,
 4   proprietary, or private information for which special protection from public
 5   disclosure and from use for any purpose other than prosecuting this litigation may
 6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 7   enter the following Stipulated Protective Order. The parties acknowledge that this
 8   Order does not confer blanket protections on all disclosures or responses to
 9   discovery and that the protection it affords from public disclosure and use extends
10   only to the limited information or items that are entitled to confidential treatment
11   under the applicable legal principles. The parties further acknowledge, as set forth
12   in Section 12.3 below, that this Stipulated Protective Order does not entitle them to
13   file confidential information under seal; Civil Local Rule 79-5 sets forth the
14   procedures that must be followed and the standards that will be applied when a party
15   seeks permission from the court to file material under seal.
16           1.2   GOOD CAUSE STATEMENT
17           This action is likely to involve the exchange of records and information
18   referencing or otherwise reflecting certain business practices, internal procedures,
19   information relating to Defendant’s business and/or customers, and other valuable
20   commercial, financial, technical, and/or proprietary materials and information for
21   which special protection from public disclosure and from use for any purpose other
22   than prosecution of this action is warranted. Such protected materials and
23   information consist of, among other things, confidential business or financial
24   information, information regarding confidential business practices, information
25   potentially implicating the privacy rights of third parties, information that is
26   otherwise generally unavailable to the public, and other information that may be
27   privileged or otherwise protected from disclosure under state or federal statutes,
28
     Case No. 2:19-cv-08392-SVW (PJWx)          -1-    [PROPOSED] STIPULATED PROTECTIVE ORDER
     88730097.1
 1   court rules, and/or case law. Accordingly, a protective order is justified in this
 2   matter to expedite the exchange of information, to facilitate the prompt resolution of
 3   disputes over the confidentiality of discovery materials, to adequately protect
 4   information the parties are entitled to keep confidential, to ensure that the parties are
 5   permitted reasonable necessary uses of such materials in preparation for trial, and to
 6   address the handling of any confidential materials and information at the end of the
 7   litigation. It is the intent of the parties that information will not be designated as
 8   confidential for tactical reasons and that nothing be so designated without a good
 9   faith belief that it has been maintained in a confidential, non-public manner, and
10   there is good cause why it should not be part of the public record of this case.
11   2.      DEFINITIONS
12           2.1   Action: This lawsuit, captioned Candace Lewis v. AT&T Mobility
13   Services LLC (C.D. Cal. Case No. 2:19-cv-08392-SVW (PJWx)).
14           2.2   Challenging Party: a Party or Non-Party that challenges the
15   designation of information or items under this Order.
16           2.3   “CONFIDENTIAL” Information or Items: information (regardless of
17   how it is generated, stored or maintained) or tangible things that qualify for
18   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
19   the Good Cause Statement.
20           2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
21   their support staff).
22           2.5   Designating Party: a Party or Non-Party that designates information or
23   items that it produces in disclosures or in discovery as “CONFIDENTIAL.”
24           2.6   Disclosure or Discovery Material: all items or information, regardless
25   of the medium or manner in which it is generated, stored, or maintained (including,
26   among other things, testimony, transcripts, and tangible things), that are produced or
27   generated in disclosures or in discovery in this matter.
28
     Case No. 2:19-cv-08392-SVW (PJWx)          -2-    [PROPOSED] STIPULATED PROTECTIVE ORDER
     88730097.1
 1           2.7   Expert: a person with specialized knowledge or experience in a matter
 2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 3   an expert witness or as a consultant in this Action.
 4           2.8   House Counsel: attorneys who are employees of a party to this Action.
 5   House Counsel does not include Outside Counsel of Record or any other outside
 6   counsel.
 7           2.9   Non-Party: any natural person, partnership, corporation, association, or
 8   other legal entity not named as a Party to this action.
 9           2.10 Outside Counsel of Record: attorneys who are not employees of a
10   party to this Action but are retained to represent or advise a party to this Action and
11   have appeared in this Action on behalf of that party or are affiliated with a law firm
12   which has appeared on behalf of that party, and includes support staff.
13           2.11 Party: any party to this Action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and their
15   support staffs).
16           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
17   Discovery Material in this Action.
18           2.13 Professional Vendors: persons or entities that provide litigation
19   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
21   and their employees and subcontractors.
22           2.14 Protected Material: any Disclosure or Discovery Material that is
23   designated as “CONFIDENTIAL.”
24           2.15 Receiving Party: a Party that receives Disclosure or Discovery
25   Material from a Producing Party.
26   3.      SCOPE
27           The protections conferred by this Stipulation and Order cover not only
28
     Case No. 2:19-cv-08392-SVW (PJWx)           -3-   [PROPOSED] STIPULATED PROTECTIVE ORDER
     88730097.1
 1   Protected Material (as defined above), but also (1) any information copied or
 2   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 3   compilations of Protected Material; and (3) any testimony, conversations, or
 4   presentations by Parties or their Counsel that might reveal Protected Material.
 5           Any use of Protected Material at trial will be governed by the orders of the
 6   trial judge. This Order does not govern the use of Protected Material at trial.
 7   4.      DURATION
 8           Even after final disposition of this litigation, the confidentiality obligations
 9   imposed by this Order will remain in effect until a Designating Party agrees
10   otherwise in writing or a court order otherwise directs. Final disposition will be
11   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
12   or without prejudice; and (2) final judgment herein after the completion and
13   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
14   including the time limits for filing any motions or applications for extension of time
15   pursuant to applicable law.
16   5.      DESIGNATING PROTECTED MATERIAL
17           5.1   Exercise of Restraint and Care in Designating Material for Protection.
18   Each Party or Non-Party that designates information or items for protection under
19   this Order must take care to limit any such designation to specific material that
20   qualifies under the appropriate standards. The Designating Party must designate for
21   protection only those parts of material, documents, items, or oral or written
22   communications that qualify so that other portions of the material, documents,
23   items, or communications for which protection is not warranted are not swept
24   unjustifiably within the ambit of this Order.
25           Mass, indiscriminate, or routinized designations are prohibited. Designations
26   that are shown to be clearly unjustified or that have been made for an improper
27   purpose (e.g., to unnecessarily encumber the case development process or to impose
28
     Case No. 2:19-cv-08392-SVW (PJWx)           -4-    [PROPOSED] STIPULATED PROTECTIVE ORDER
     88730097.1
 1   unnecessary expenses and burdens on other parties) may expose the Designating
 2   Party to sanctions.
 3           If it comes to a Designating Party’s attention that information or items that it
 4   designated for protection do not qualify for protection, that Designating Party must
 5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 6           5.2   Manner and Timing of Designations. Except as otherwise provided in
 7   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 8   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 9   under this Order must be clearly so designated before the material is disclosed or
10   produced.
11           Designation in conformity with this Order requires:
12           (a) for information in documentary form (e.g., paper or electronic documents,
13   but excluding transcripts of depositions or other pretrial or trial proceedings), that
14   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
15   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
16   portion or portions of the material on a page qualifies for protection, the Producing
17   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
18   markings in the margins).
19           A Party or Non-Party that makes original documents available for inspection
20   need not designate them for protection until after the inspecting Party has indicated
21   which documents it would like copied and produced. During the inspection and
22   before the designation, all of the material made available for inspection will be
23   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
24   documents it wants copied and produced, the Producing Party must determine which
25   documents, or portions thereof, qualify for protection under this Order. Then, before
26   producing the specified documents, the Producing Party must affix the
27   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
28
     Case No. 2:19-cv-08392-SVW (PJWx)          -5-    [PROPOSED] STIPULATED PROTECTIVE ORDER
     88730097.1
 1   portion or portions of the material on a page qualifies for protection, the Producing
 2   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 3   markings in the margins).
 4             (b) for testimony given in depositions, that the Designating Party identify the
 5   Disclosure or Discovery Material on the record, before the close of the deposition all
 6   protected testimony.
 7             (c) for information produced in some form other than documentary and for
 8   any other tangible items, that the Producing Party affix in a prominent place on the
 9   exterior of the container or containers in which the information is stored the legend
10   “CONFIDENTIAL.” If only a portion or portions of the information warrants
11   protection, the Producing Party, to the extent practicable, will identify the protected
12   portion(s).
13             5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
14   failure to designate qualified information or items does not, standing alone, waive
15   the Designating Party’s right to secure protection under this Order for such material.
16   Upon timely correction of a designation, the Receiving Party must make reasonable
17   efforts to assure that the material is treated in accordance with the provisions of this
18   Order.
19   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
20             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
21   designation of confidentiality at any time that is consistent with the Court’s
22   Scheduling Order.
23             6.2   Meet and Confer. The Challenging Party will initiate the dispute
24   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
25   et seq.
26             6.3   The burden of persuasion in any such challenge proceeding will be on
27   the Designating Party. Frivolous challenges, and those made for an improper
28
     Case No. 2:19-cv-08392-SVW (PJWx)            -6-   [PROPOSED] STIPULATED PROTECTIVE ORDER
     88730097.1
 1   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 2   parties) may expose the Challenging Party to sanctions. Unless the Designating
 3   Party has waived or withdrawn the confidentiality designation, all parties will
 4   continue to afford the material in question the level of protection to which it is
 5   entitled under the Producing Party’s designation until the Court rules on the
 6   challenge.
 7   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 8           7.1   Basic Principles. A Receiving Party may use Protected Material that is
 9   disclosed or produced by another Party or by a Non-Party in connection with this
10   Action only for prosecuting, defending, or attempting to settle this Action. Such
11   Protected Material may be disclosed only to the categories of persons and under the
12   conditions described in this Order. When the Action has been terminated, a
13   Receiving Party must comply with the provisions of section 13 below (FINAL
14   DISPOSITION).
15           Protected Material must be stored and maintained by a Receiving Party at a
16   location and in a secure manner that ensures that access is limited to the persons
17   authorized under this Order.
18           7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
19   otherwise ordered by the court or permitted in writing by the Designating Party, a
20   Receiving Party may disclose any information or item designated
21   “CONFIDENTIAL” only to:
22           (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
23   as employees of said Outside Counsel of Record to whom it is reasonably necessary
24   to disclose the information for this Action;
25           (b) the officers, directors, and employees (including House Counsel) of the
26   Receiving Party to whom disclosure is reasonably necessary for this Action;
27           (c) Experts (as defined in this Order) of the Receiving Party to whom
28
     Case No. 2:19-cv-08392-SVW (PJWx)         -7-    [PROPOSED] STIPULATED PROTECTIVE ORDER
     88730097.1
 1   disclosure is reasonably necessary for this Action and who have signed the
 2   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 3           (d) the Court and its personnel;
 4           (e) court reporters and their staff;
 5           (f) professional jury or trial consultants, mock jurors, and Professional
 6   Vendors to whom disclosure is reasonably necessary for this Action and who have
 7   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8           (g) the author or recipient of a document containing the information or a
 9   custodian or other person who otherwise possessed or knew the information;
10           (h) during their depositions, witnesses, and attorneys for witnesses, in the
11   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
12   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
13   (Exhibit A); and (2) they will not be permitted to keep any confidential information
14   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
15   unless otherwise agreed by the Designating Party or ordered by the court. Pages of
16   transcribed deposition testimony or exhibits to depositions that reveal Protected
17   Material may be separately bound by the court reporter and may not be disclosed to
18   anyone except as permitted under this Stipulated Protective Order; and
19           (i) any mediator or settlement officer, and their supporting personnel,
20   mutually agreed upon by any of the parties engaged in settlement discussions.
21   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
22           PRODUCED IN OTHER LITIGATION
23           If a Party is served with a subpoena or a court order issued in other litigation
24   that compels disclosure of any information or items designated in this Action as
25   “CONFIDENTIAL,” that Party must:
26           (a) promptly notify in writing the Designating Party. Such notification will
27   include a copy of the subpoena or court order;
28
     Case No. 2:19-cv-08392-SVW (PJWx)              -8-   [PROPOSED] STIPULATED PROTECTIVE ORDER
     88730097.1
 1           (b) promptly notify in writing the party who caused the subpoena or order to
 2   issue in the other litigation that some or all of the material covered by the subpoena
 3   or order is subject to this Protective Order. Such notification will include a copy of
 4   this Stipulated Protective Order; and
 5           (c) cooperate with respect to all reasonable procedures sought to be pursued
 6   by the Designating Party whose Protected Material may be affected.
 7           If the Designating Party timely seeks a protective order, the Party served with
 8   the subpoena or court order will not produce any information designated in this
 9   action as “CONFIDENTIAL” before a determination by the court from which the
10   subpoena or order issued, unless the Party has obtained the Designating Party’s
11   permission. The Designating Party will bear the burden and expense of seeking
12   protection in that court of its confidential material and nothing in these provisions
13   should be construed as authorizing or encouraging a Receiving Party in this Action
14   to disobey a lawful directive from another court.
15   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
16           PRODUCED IN THIS LITIGATION
17           (a) The terms of this Order are applicable to information produced by a Non-
18   Party in this Action and designated as “CONFIDENTIAL.” Such information
19   produced by Non-Parties in connection with this litigation is protected by the
20   remedies and relief provided by this Order. Nothing in these provisions should be
21   construed as prohibiting a Non-Party from seeking additional protections.
22           (b) In the event that a Party is required, by a valid discovery request, to
23   produce a Non-Party’s confidential information in its possession, and the Party is
24   subject to an agreement with the Non-Party not to produce the Non-Party’s
25   confidential information, then the Party will:
26                 (1) promptly notify in writing the Requesting Party and the Non-Party
27   that some or all of the information requested is subject to a confidentiality
28
     Case No. 2:19-cv-08392-SVW (PJWx)           -9-   [PROPOSED] STIPULATED PROTECTIVE ORDER
     88730097.1
 1   agreement with a Non-Party;
 2                 (2) promptly provide the Non-Party with a copy of the Stipulated
 3   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 4   specific description of the information requested; and
 5                 (3) make the information requested available for inspection by the
 6   Non-Party, if requested.
 7           (c) If the Non-Party fails to seek a protective order from this court within 14
 8   days of receiving the notice and accompanying information, the Receiving Party
 9   may produce the Non-Party’s confidential information responsive to the discovery
10   request. If the Non-Party timely seeks a protective order, the Receiving Party will
11   not produce any information in its possession or control that is subject to the
12   confidentiality agreement with the Non-Party before a determination by the court.
13   Absent a court order to the contrary, the Non-Party will bear the burden and expense
14   of seeking protection in this court of its Protected Material.
15   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
17   Protected Material to any person or in any circumstance not authorized under this
18   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
19   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
20   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
21   persons to whom unauthorized disclosures were made of all the terms of this Order,
22   and (d) request such person or persons to execute the “Acknowledgment and
23   Agreement to Be Bound” that is attached hereto as Exhibit A.
24   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
25           PROTECTED MATERIAL
26           When a Producing Party gives notice to Receiving Parties that certain
27   inadvertently produced material is subject to a claim of privilege or other protection,
28
     Case No. 2:19-cv-08392-SVW (PJWx)         -10-   [PROPOSED] STIPULATED PROTECTIVE ORDER
     88730097.1
 1   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 2   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
 3   procedure may be established in an e-discovery order that provides for production
 4   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 5   (e), insofar as the parties reach an agreement on the effect of disclosure of a
 6   communication or information covered by the attorney-client privilege or work
 7   product protection, the parties may incorporate their agreement in the stipulated
 8   protective order submitted to the court.
 9   12.     MISCELLANEOUS
10           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
11   person to seek its modification by the Court in the future.
12           12.2 Right to Assert Other Objections. By stipulating to the entry of this
13   Protective Order, no Party waives any right it otherwise would have to object to
14   disclosing or producing any information or item on any ground not addressed in this
15   Stipulated Protective Order. Similarly, no Party waives any right to object on any
16   ground to use in evidence of any of the material covered by this Protective Order.
17           12.3 Filing Protected Material. A Party that seeks to file under seal any
18   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
19   only be filed under seal pursuant to a court order authorizing the sealing of the
20   specific Protected Material at issue. If a Party’s request to file Protected Material
21   under seal is denied by the court, then the Receiving Party may file the information
22   in the public record unless otherwise instructed by the court.
23   13.     FINAL DISPOSITION
24           After the final disposition of this Action, as defined in paragraph 4, within 60
25   days of a written request by the Designating Party, each Receiving Party must return
26   all Protected Material to the Producing Party or destroy such material. As used in
27   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
28
     Case No. 2:19-cv-08392-SVW (PJWx)          -11-   [PROPOSED] STIPULATED PROTECTIVE ORDER
     88730097.1
 1   summaries, and any other format reproducing or capturing any of the Protected
 2   Material. Whether the Protected Material is returned or destroyed, the Receiving
 3   Party must submit a written certification to the Producing Party (and, if not the same
 4   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 5   (by category, where appropriate) all the Protected Material that was returned or
 6   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 7   abstracts, compilations, summaries or any other format reproducing or capturing any
 8   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 9   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
10   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
11   reports, attorney work product, and consultant and expert work product, even if such
12   materials contain Protected Material. Any such archival copies that contain or
13   constitute Protected Material remain subject to this Protective Order as set forth in
14   Section 4 (DURATION).
15           14.   Any willful violation of this Order may be punished by civil or criminal
16   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
17   authorities, or other appropriate action at the discretion of the Court.
18           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
19   DATED: February 18, 2020                     THE AARONS LAW FIRM
20
                                                  BY:     /s/ Shannon H.P. Ward
21                                                            Martin I. Aarons
22                                                         Shannon H.P. Ward
                                                  Attorneys for Plaintiff
23                                                CANDACE LEWIS
24   DATED: February 18, 2020                     GBG LLP

25
                                                  BY:     /s/ Jennifer Svanfeldt
26                                                           Jennifer Svanfeldt
                                                             Kacie L. Manisco
27                                                Attorneys for Defendant
28                                                AT&T MOBILITY SERVICES LLC
     Case No. 2:19-cv-08392-SVW (PJWx)         -12-     [PROPOSED] STIPULATED PROTECTIVE ORDER
     88730097.1
 1           The undersigned attests that the signatory listed above concurs in the content
 2   of this document and has authorized its filing.
 3   DATED: February 18, 2020                     GBG LLP
 4

 5                                                BY:        /s/ Jennifer Svanfeldt
                                                               Jennifer Svanfeldt
 6                                                             Kacie L. Manisco
 7
                                                  Attorneys for Defendant
 8                                                AT&T MOBILITY SERVICES LLC
 9

10

11           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
12   DATED: February 20, 2020
13

14                                                    _________________________________
                                                             Hon. Patrick J. Walsh
15                                                              Magistrate Judge
16
                                                           United States District Court

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 2:19-cv-08392-SVW (PJWx)         -13-     [PROPOSED] STIPULATED PROTECTIVE ORDER
     88730097.1
 1                                             EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4           I, __________________ [full name], of ______________________________
 5   [full address], declare under penalty of perjury that I have read in its entirety and
 6   understand the Stipulated Protective Order that was issued by the United States
 7   District Court for the Central District of California on _________________ [date] in
 8   the case of Candace Lewis v. AT&T Mobility LLC (C.D. Cal. Case No. 2:19-cv-
 9   08392-SVW (PJWx)). I agree to comply with and to be bound by all the terms of the
10   Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item that
13   is subject to the Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions of the Stipulated Protective Order.
15           I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of the
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint ______________________ [full name]
19   of _______________________________________ [full address and telephone
20   number] as my California agent for service of process in connection with this action
21   or any proceedings related to enforcement of the Stipulated Protective Order.
22   Date: ______________________________________
23   City and State where signed: _________________________________
24   Printed name: _______________________________
25

26   Signature: __________________________________
27

28
     Case No. 2:19-cv-08392-SVW (PJWx)          -14-   [PROPOSED] STIPULATED PROTECTIVE ORDER
     88730097.1
